Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

     
Claims 1-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo et al. (US 2009/0051769 A1).
Claims 1 and 18:
Kuo discloses a method comprising: receiving, from one or more premises devices via a first communication protocol, premises device data (See fig. 4 and para 30, “the wired cameras 411, 412 . . . transmit the image signals to the router 402. The router 402 transmits the image signals to the server 404. Besides, the router 402 also processes the image signals to obtain and display the images”. Also see para 29, wired camera uses wired communication protocol); sending, to a first computing device via a second communication protocol, an indication of the premises device data, wherein the second communication protocol is different from the first communication protocol (See fig. 4 and para 30, “The router 402 transmits the image signals to the server 404”. Also see para 29, wired and wireless communication protocols); receiving, from a second computing device via the computing device, an indication of a premises device command (See para 31 and fig. 4, “A plurality of control signals are input through the input element 406 to the server 404. The server 404 transmits the control signals to the router 402 to make the router utilize functions of the wired cameras 411, 412, . . . and 41n and the wireless cameras 421, 422, . . . and 42n”. In other words, receiving from input element 406 via server 404); and sending, to the one or more premises devices via the first communication protocol, the premises device command (See para 31 and fig. 4, “A plurality of control signals are input through the input element 406 to the server 404. The server 404 transmits the control signals to the router 402 to make the router utilize functions of the wired cameras 411, 412, . . . and 41n …..”. Also see para 35, utilizing functions of the cameras according to the control instructions).
With regards, claim 18, one or more processors; and memory storing instructions that, when executed by the one or more processors (See fig. 4, router).
Kuo doesn’t disclose premises devices located at the premises, a first computing device located at the premises, and a second computing device located external to the premises (Kuo reference discloses all the features and functions of the instant claim, except the locations of the first/second computing devices and premises devices. The difference is a mere alteration of an obvious concept. Anyone of ordinary skills in art with the use of common sense can arrive at this solution).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place computing device/server at the same location as of premises devices/cameras and input element external to the premises, since the operation of Kuo’s input element, router, server and camera system are in no way dependent on the locations; and predictable results of protocol translation can be achieved regardless of their locations. The motivation to combine would have been to remotely monitor or input changes to a security system such as monitoring of home/office security through a cellphone or computer and inputting changes for security purposes.

Claims 2 and 19:
Kuo discloses receiving, from the one or more premises devices via the first communication protocol and based on the sending the premises device command, additional premises device data (See para 33, several camera scenes are captured and converted into image signals are transmitted to the router through wired communication protocol); and sending, to the first computing device via the second communication protocol, an indication of the additional premises device data (See para 33, “The router transmits the image signals to a server by a wireless communication protocol”).

Claims 3 and 20:
Kuo discloses that the sending the premises device command causes the one or more premises devices to at least one of execute the premises device command, schedule an operation, automate an operation, send data, or generate data (See para 31 “The function of the wired cameras ….. comprise: aperture adjustment, shutter adjustment, exposure adjustment, focus adjustment, white balance adjustment, night-vision mode, zoom-in, zoom-out, turning on lights of the cameras, switching to one of the cameras, rotating one of the cameras, or rotating the image signals, which makes the first images rotate”).

Claims 4 and 21:
Kuo discloses that the one or more premises devices comprise at least one of a security system device,  a security system bus, or a security system panel (See fig. 4, camera).

Claims 5 and 22:
Kuo discloses that the first computing device comprises at least one of a gateway device, a touchscreen device, an intermediate device, or a communication device (See fig. 4, server).

Claims 6 and 23:
Kuo discloses that the first communication protocol comprises at least one of a serial protocol, a wireless communication protocol, a wired communication protocol, a radio frequency (RF) protocol, a Wi-Fi protocol, a Z-Wave protocol, or a Zigbee protocol (See para 29, wired communication).

Claims 7 and 24:
Kuo discloses that the second communication protocol comprises at least one of a serial protocol, a wireless communication protocol, a wired communication protocol, a radio frequency (RF) protocol, a Wi-Fi protocol, a Z-Wave protocol, or a Zigbee protocol, a cellular protocol, a High Speed Packet Access (HSPA) protocol, a Long Term Evolution (LTE) protocol, a third Generation (3G) protocol, a Z-Wave protocol, a Zigbee protocol, an Internet protocol, or a plain old telephone service (POTS) protocol (See para 29, wireless communication).

Claims 8 and 25:
Kuo discloses that the receiving the premises device data comprises receiving, by a proxy device configured to communicate with the one or more premises devices and the first computing device, the premises device data (See fig. 4 and para 30, “the wired cameras 411, 412 . . . transmit the image signals to the router 402. The router 402 transmits the image signals to the server 404. Besides, the router 402 also processes the image signals to obtain and display the images”. Also see para 29, wired camera uses wired communication protocol).

Claims 9 and 26:
Kuo discloses that the premises device data is associated with at least one of a premises event, a polling response, an operation executed by the one or more premises devices, an operation executed by a component of a premises system, a state of a premises system, or a state of the one or more premises devices (See fig. 4 and para 30, “the wired cameras 411, 412 . . . transmit the image signals to the router 402. The router 402 transmits the image signals to the server 404. Besides, the router 402 also processes the image signals to obtain and display the images”. Also see para 29, wired camera uses wired communication protocol). 

Claims 10 and 27:
Kuo discloses a method comprising: receiving, from a first computing device via a second computing device via a first communication protocol, an indication of a premises device command associated with one or more premises devices (See para 31 and fig. 4, “A plurality of control signals are input through the input element 406 to the server 404. The server 404 transmits the control signals to the router 402 to make the router utilize functions of the wired cameras 411, 412, . . . and 41n and the wireless cameras 421, 422, . . . and 42n”); based on the indication of the premises device command, sending, to the one or more premises devices, via a second communication protocol, the premises device command (See para 31 and fig. 4, “A plurality of control signals are input through the input element 406 to the server 404. The server 404 transmits the control signals to the router 402 to make the router utilize functions of the wired cameras 411, 412, . . . and 41n …..”. Also see para 35, utilizing functions of the cameras according to the control instructions), wherein the second communication protocol is different from the first communication protocol (See para 28-29, wired protocol between cameras and router; wireless communication protocol between the router and the server); receiving, from the one or more premises devices, premises device data  (See para 33, several camera scenes are captured and converted into image signals are transmitted to the router through wired communication protocol); and sending, to the second computing device via the first communication protocol, an indication of the premises device data (See para 33, “The router transmits the image signals to a server by a wireless communication protocol”).
With regards to claim 27, one or more processors; and memory storing instructions that, when executed by the one or more processors (See fig. 4, router).
Kuo doesn’t disclose premises devices located at the premises, a second computing device located at the premises, and a first computing device located external to the premises (Kuo reference discloses all the features and functions of the instant claim, except the locations of the first/second computing devices and premises devices. The difference is a mere alteration of an obvious concept. Anyone of ordinary skills in art with the use of common sense can arrive at this solution).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place computing device/server at the same location as of premises devices/cameras and input element external to the premises, since the operation of Kuo’s input element, router, server and camera system are in no way dependent on the locations; and predictable results of protocol translation can be achieved regardless of their locations. The motivation to combine would have been to remotely monitor or input changes to a security system such as monitoring of home/office security through a cellphone or computer and inputting changes for security purposes.


Claims 11 and 28:
Kuo discloses that the indication of the premises device command comprises an indication of at least one of a schedule, an automation, a request for data, a function, or an operation (See para 31 “The function of the wired cameras ….. comprise: aperture adjustment, shutter adjustment, exposure adjustment, focus adjustment, white balance adjustment, night-vision mode, zoom-in, zoom-out, turning on lights of the cameras, switching to one of the cameras, rotating one of the cameras, or rotating the image signals, which makes the first images rotate”).

Claims 12 and 29:
Kuo discloses that the premises device data is associated with at least one of a premises event, a polling response, an operation executed by the one or more premises devices, an operation executed by a component of a premises system, a state of a premises system, or a state of the one or more premises devices (See fig. 4 and para 30, “the wired cameras 411, 412 . . . transmit the image signals to the router 402. The router 402 transmits the image signals to the server 404. Besides, the router 402 also processes the image signals to obtain and display the images”. Also see para 29, wired camera uses wired communication protocol).

Claims 13 and 30:
Kuo discloses that the second communication protocol comprises at least one of a serial protocol, a wireless communication protocol, a wired communication protocol, a radio frequency (RF) protocol, a Wi-Fi protocol, a Z-Wave protocol, or a Zigbee protocol (See para 29, wireless communication).

Claims 14 and 31:
Kuo discloses that the first communication protocol comprises at least one of a serial protocol, a wireless communication protocol, a wired communication protocol, a radio frequency (RF) protocol, a Wi-Fi protocol, a Z-Wave protocol, or a Zigbee protocol, a cellular protocol, a High Speed Packet Access (HSPA) protocol, a Long Term Evolution (LTE) protocol, a third Generation (3G) protocol, a Z-Wave protocol, a Zigbee protocol, an Internet protocol, or a plain old telephone service (POTS) protocol(See para 29, wired communication).

Claims 15 and 32:
Kuo discloses that the receiving the indication of the premises device command comprises receiving, by a proxy device configured to communicate with the one or more premises devices and the computing device, the indication of the premises device command (See fig. 4 and para 30, “the wired cameras 411, 412 . . . transmit the image signals to the router 402. The router 402 transmits the image signals to the server 404. Besides, the router 402 also processes the image signals to obtain and display the images”. Also see para 29, wired camera uses wired communication protocol).

Claims 16 and 33:
Kuo discloses that the one or more premises devices comprise at least one of, a security system device, a security system bus, or a security system panel (See fig. 4, camera).

Claims 17 and 34:
Kuo discloses that the second computing device comprises at least one of a gateway device, a touchscreen device, an intermediate device, or a communication device (See fig. 4, input element).
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
With regards to claims 1, 10, 18 and 27, on page 2 of the applicant’s remarks, the applicant argues “The input element in Kuo is merely a component of the server used for inputting signals…The input element is an integral piece of the overall server and cannot simply be located external to the premises, as recited in relation to the second computing device in claim 1”.
The examiner respectfully disagrees.  An input element could operate wirelessly and connect to the server e.g. an iPad through internet. Therefore, having an input element which is external to the premises is very much a possibility and would be obvious to one of ordinary skilled in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472